Citation Nr: 1210859	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-33 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1968 to September 1971.  Service in Vietnam and award of the Air Medal are evidenced in the record.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran disagreed and perfected an appeal.  In July 2010, the Veteran presented testimony in support of his claim at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been included in the Veteran's VA claims folder.  In a December 2010 decision, the Board remanded the Veteran's claim for further evidentiary development.

It is also noted that the RO denied TDIU in a January 2009 rating decision.  The Veteran filed a notice of disagreement with that determination in June 2009, however, a statement of the case has not yet been issued.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a June 2009 statement, the Veteran requested a DRO hearing prior to the issue going before the Board.  No such hearing was held and the record does not include a waiver of the requested hearing by the Veteran.  The claim is remanded to determine whether the Veteran wishes to have a DRO hearing.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

In this case, the Board's December 2010 remand required the Veteran to undergo a medical examination which was to include an opinion regarding the etiology of the Veteran's hepatitis C.  The examiner was to provide an assessment of all the risk factors demonstrated in the clinical evidence and an opinion was to be provided whether it was at least as likely as not that the Veteran's hepatitis C was related to his active duty service.  In addition, the remand required that "in light of the Veteran's statement that he was treated for hepatitis in service, the examiner is also requested to explain the usual incubation period and onset of symptoms for hepatitis C."

The Veteran was examined in February 2011 by a VA examiner who provided reports dated February and March 2011 and January 2012.  None of the reports provide an explanation regarding the usual incubation period and onset of symptoms for hepatitis C, and the examiner stated in the March 2011 report that he was unable to provide an opinion regarding the likelihood of a nexus between the Veteran's active duty service and his current hepatitis C.  Specifically, the examiner stated that "there is no evidence" in the Veteran's VA claims folder that supports his hepatitis C was incurred during service.  The examiner next states, however, that "there is medical literature that supports the risk of contracting hepatitis C from sharing razors with unknown individuals."  The Veteran testified under oath that he shared razors with unknown individuals.  Moreover, the examiner's January 2012 report states that the Veteran's service treatment records show that the Veteran had "tattoos in [sic] his left leg, left hand, right leg and right arm."  The service treatment records include a June 8, 1971, report of medical examination that shows scars on the left leg and hand and right leg, and a tattoo on the right arm.  Such a statement does not inspire confidence that the examiner carefully reviewed the Veteran's VA claims folder.  For the reasons stated, the Board finds that the examination reports do not substantially comply with the December 2010 remand.

According to the VA examiner, if further medical opinions are requested, the claims folder should be provided to a "board certified hepatologist."  This has not yet been accomplished.

Manlincon

In a rating decision dated in January 2009, the RO denied TDIU.  In June 2009, the Veteran filed a notice of disagreement with respect to that rating decision. To date, a statement of the case has not been issued.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but an SOC has not been issued, the Board must remand the claim so that an SOC may be issued.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran in writing and inquire whether he wishes to proceed with a hearing before a Decision Review Officer.  If he does, schedule the hearing.  [Note: do not schedule another Board hearing as one has already been conducted].  

2.  Notify the Veteran that he can submit or identify private medical records pertaining to his claim that are not already of record.  Attempt to obtain sufficiently identified records, provided that the Veteran submits authorization allowing VA to attempt to obtain records on his behalf.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After completing the development described above, provide the claims folder to a VA Board Certified Hepatologist.  The physician should review the Veteran's VA claims folder.  The physician should provide an opinion whether it is at least as likely as not that the Veteran's hepatitis C had its onset during service; or, is causally related to an incident of service such as sharing razors, receiving a tattoo, multiple sexual contacts, air gun inoculations, exposure to blood, or intravenous drug use during service.  The physician should provide an opinion with respect to each risk factor.  The physician should also provide an explanation of the normal incubation period and onset of symptoms for hepatitis C.  The examiner's attention is directed to the Veteran's report that he was hospitalized for hepatitis in service.  If the physician determines that another examination is warranted in order to respond to the questions posed, another examination should be scheduled.  The examiner's opinion should be supported by clear rationale and reference to clinical evidence and may include references to medical literature.

4.   Provide the Veteran with a statement of the case addressing entitlement to TDIU.  The Veteran should be apprised of his right to submit a substantive appeal and to have his claim reviewed by the Board.

5.  Following completion of the foregoing and any other development deemed appropriate, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

